Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose or suggest:
“A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
obtaining media associated with a media presentation, wherein the media is supplemented with a tag that identifies a start time and an end time associated with an advertising timeslot;
 transmitting a signal during the advertising timeslot of the media presentation, wherein the signal identifies an advertisement presented during the advertising timeslot, and wherein the signal comprises an audio code that is undetectable by human hearing;
 receiving a first indication that the signal is detected by a user device; and 
receiving a second indication of a status of the user device, wherein the status coincides with when the user device detects the signal, and wherein the second indication of the status comprises: an indication that the user device is worn, an indication of whether the user device is unlocked, an indication of whether the user device has been locked for less than a threshold amount of time, an indication of whether the user device has been locked for greater than the threshold amount of time, an indication of whether the user device is placed in a given mode, and an indication of whether the user .
Claims 1, 3-5, 7-11, 13-16 and 18-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426